--------------------------------------------------------------------------------

Exhibit 10.2

 

Rexahn Pharmaceuticals, INC.

 

[●], 2020

 

Rexahn Pharmaceuticals, Inc.

[        ][        ] 



Telephone: [ ] Facsimile: [ ] Attention: [   ] E-mail: [   ]



 

Re: Rexahn Pharmaceuticals, Inc. - Lock-Up Agreement

 

Dear Sirs:

 

This Lock-Up Agreement is being delivered to you in connection with the Amended
and Restated Securities Purchase Agreement (as amended from time to time, the
“Securities Purchase Agreement”), dated as of June 29, 2020 by and among
Ocuphire Pharma, Inc. (“Ocuphire”), Rexahn Pharmaceuticals, Inc. to be renamed
Ocuphire Pharma, Inc. (“Rexahn”) and the investors party thereto (the “Buyers”),
with respect to the issuance of (i) shares of Ocuphire’s common stock, $0.0001
par value per share (the “Ocuphire Common Stock”), and (ii) two series of
warrants (the “Warrants”), which Warrants will be exercisable to purchase shares
of Rexahn’s common stock, par value $0.0001 per share (the “Rexahn Common
Stock,” and together with the Ocuphire Common Stock, the “Common Stock”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

In order to induce the Buyers to enter into the Securities Purchase Agreement,
the undersigned agrees that, commencing on the date hereof and ending on the
date that is ninety (90) calendar days after the earlier of (i) such time as all
of the Underlying Securities may be sold without restriction or limitation
pursuant to Rule 144 and (ii) the date that is six (6) months following the
Closing Date; provided, however, that in the event of a Public Information
Failure on such date, the Trigger Date shall be such later date on which such
Public Information Failure is cured and no longer prevents the Buyers from
selling all Underlying Securities pursuant to Rule 144 without restriction or
limitation, the undersigned will not, and will cause all affiliates (as defined
in Rule 144 promulgated under the 1933 Act) of the undersigned or any person in
privity with the undersigned or any affiliate of the undersigned not to, (A)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase, make any short sale or otherwise dispose of or agree to
dispose of, directly or indirectly, any shares of Common Stock or Common Stock
Equivalents, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities and Exchange Act of 1934, as amended, and the rules and regulations
of the Securities and Exchange Commission promulgated thereunder with respect to
any shares of Common Stock or Common Stock Equivalents owned directly by the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the
Securities and Exchange Commission (collectively, the “Undersigned’s Shares”),
or (B) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any of the
Undersigned’s Shares, whether any such transaction described in clause (A) or
(B) above is to be settled by delivery of shares of Common Stock or other
securities, in cash or otherwise, (C) make any demand for or exercise any right
or cause to be filed a registration statement, including any amendments thereto,
with respect to the registration of any shares of Common Stock or Common Stock
Equivalents or (D) publicly disclose the intention to do any of the foregoing.

 



 

--------------------------------------------------------------------------------

 

The foregoing restriction is expressly agreed to preclude the undersigned, and
any affiliate of the undersigned and any person in privity with the undersigned
or any affiliate of the undersigned, from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Undersigned’s Shares even if the
Undersigned’s Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value.

 

For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
The undersigned now has, and, except as contemplated by the immediately
preceding sentence, for the duration of this Lock-Up Agreement will have, good
and marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever. The undersigned also agrees and consents to
the entry of stop transfer instructions with Rexahn’s transfer agent (the
“Transfer Agent”) and registrar against the transfer of the Undersigned’s Shares
except in compliance with the foregoing restrictions.

 

In order to enforce this covenant, Rexahn shall impose irrevocable stop-transfer
instructions preventing the Transfer Agent from effecting any actions in
violation of this Lock-Up Agreement.

 

The undersigned acknowledges that the execution, delivery and performance of
this Lock-Up Agreement is a material inducement to each Buyer to complete the
transactions contemplated by the Securities Purchase Agreement and that Rexahn
shall be entitled to specific performance of the undersigned’s obligations
hereunder. The undersigned hereby represents that the undersigned has the power
and authority to execute, deliver and perform this Lock-Up Agreement, that the
undersigned has received adequate consideration therefor and that the
undersigned will indirectly benefit from the closing of the transactions
contemplated by the Securities Purchase Agreement.

 

The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.

 



2

--------------------------------------------------------------------------------

 

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

 

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

 

[Remainder of page intentionally left blank]


 

 



3

--------------------------------------------------------------------------------

 



  Very truly yours,           Exact Name of Stockholder           Authorized
Signature           Title  







      Agreed to and Acknowledged:         REXAHN PHARMACEUTICALS, INC.        
By:     Name:   Title:  





      OCUPHIRE PHARMA, INC.         By:     Name:   Title:  

 




 4

--------------------------------------------------------------------------------